Exhibit 12(b) General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Year ended December 31 (Dollars in millions) 2007 2006 2005 2004 2003 Earnings(a) $ 12,900 $ 11,564 $ 9,625 $ 9,321 $ 7,315 Plus Interest included in expense(b) 22,612 17,705 13,911 10,910 9,761 One-third of rental expense(c) 340 308 303 282 249 Adjusted “earnings” $ 35,852 $ 29,577 $ 23,839 $ 20,513 $ 17,325 Fixed Charges: Interest included in expense(b) $ 22,612 $ 17,705 $ 13,911 $ 10,910 $ 9,761 Interest capitalized 80 77 72 37 23 One-third of rental expense(c) 340 308 303 282 249 Total fixed charges $ 23,032 $ 18,090 $ 14,286 $ 11,229 $ 10,033 Ratio of earnings to fixed charges 1.56 1.63 1.67 1.83 1.73 Preferred stock dividend requirements $ – $ 3 $ 56 $ 45 $ 41 Ratio of earnings before provision for income taxes to earnings from continuing operations 1.06 1.12 1.11 1.20 1.20 Preferred stock dividend factor on pre tax basis – 3 62 54 49 Fixed charges 23,032 18,090 14,286 11,229 10,033 Total fixed charges and preferred stock dividend requirements $ 23,032 $ 18,093 $ 14,348 $ 11,283 $ 10,082 Ratio of earnings to combined fixed charges and preferred stock dividends 1.56 1.63 1.66 1.82 1.72 (a) Earnings before income taxes, minority interest and discontinued operations. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
